MilleR, Justice.
A corporation is a citizen of the state under whose laws it is organized. For the purpose of suing and being sued, it may become a resident of each state in which it does business under state law. The rule, under the removal act of August 13, 1888, as to natural persons, is applicable to corporations. Wrhen a corporation of one state is sued in the courts of another state, a petition for removal by it is not sufficient unless it alleges, in addition to the usual averments as to citizenship, that it is a non-resident of the state in which it is sued. The motion to remand is sustained.